Case 1:20-cr-00224-RBJ Document 13-12 Filed 10/27/20 USDC Colorado Page 1 of 1

To whom this may concern, | Vincent Mace Sorise am writing this letter on behalf of Kole
Milner. | have known Kole since 2015 when | first moved to colorado. When | first met Kole he
was very active with the parkour community and actually was teaching parkour to kids. We
became good friends and in 2016 and when | was having a rough time Kole was there as a
sincere friend, and always helped me when he could. When | moved back to colorado in 2017
Kole helped me move into my new place. Kole lived with my girlfriend and | in 2020 for about 4
months before he moved home and during that time kole was respectful to us and our home
and always paid rent on time. During that time | did not see him do any drugs, | believe
Everyone makes mistakes and Kole made a mistake and it seems to me as though he is
learning from it. | have nothing but respect for him and | hope this can help in some way.

Sincerely,
Vincent Mace Sorise. 10/05/2020
